Case 1:20-cr-00193-CMH Document 78 Filed 06/11/21 Page 1 of 2 PagelD# 679

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

UNITED STATES OF AMERICA

Criminal Case No. 1:20CR193
Vv.

PETER RAFAEL DEBBINS,

Defendant.

eee ee ee ee ee

 

ORDER

This matter comes before the Court on the Defendant’s
Request for the Appointment of a Public Defender (Dkt. No. 74).
It appears to the Court that there are no pending matters, and
the proceedings in this case have concluded.

The Defendant has no constitutional right to the
appointment of counsel in post-conviction proceedings. Lawrence
v. Florida, 549 U.S. 327, 326-37 (2007) (citing Coleman v.
Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d
238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004)

(citing Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987)

 

(observing there is no constitutional right to appointment of
counsel to develop and pursue post-conviction relief)). The
Court may, in some circumstances, appoint counsel for an inmate

when it determines that the interests of justice so require and
Case 1:20-cr-00193-CMH Document 78 Filed 06/11/21 Page 2 of 2 PagelD# 680

the inmate is financially unable to obtain counsel. See 18
U.S.C. § 3006A(2) (B). In this case, the Defendant has not
demonstrated that the interests of justice warrant the
appointment of counsel. It is hereby

ORDERED that the Defendant’s Request is DENIED.

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
June #] , 2021
